Citation Nr: 0912833	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-38 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 
1963.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).
 
The Board notes that the Veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on 
January 13, 2009.  However, the Veteran failed to report to 
the hearing.  The RO contacted the Veteran on January 14, 
2009, and the Veteran withdrew his request for an appeals 
hearing.  See 38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

Competent medical evidence does not show that the Veteran's 
major depressive disorder is causally related to his military 
service.


CONCLUSION OF LAW

Major depressive disorder was not incurred or aggravated by 
the Veteran's active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a January 2005 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed her of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service personnel and treatment 
records, a VA medical examination results, Social Security 
Administration (SSA) records, and statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases, including depressive neurosis, 
if manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In the alternative, service connection may be established by 
a continuity of symptomatology [note: not necessarily 
continuity of treatment] between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 
27 (1993).

A lay person is competent to testify in regard to the onset 
and continuity of symptomatology.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the Veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Analysis

With respect to Hickson element (1), VA medical records show 
a diagnosis of major depressive disorder.  SSA records 
indicate that the Veteran was found disabled due to a back 
disorder, with a secondary diagnosis of carpal tunnel in 
October 2005.  Although not listed on the Form SSA-831, the 
SSA decision found depression to be a third severe 
impairment.  Hickson element (1) has been satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  To this end, the records shows that the 
Veteran was determined to have emotional difficulties while 
in service.  His service treatment records from February 1963 
show treatment for "nerves" and "emotional irritability."  
The Veteran was diagnosed with emotional immaturity and 
passive-dependency reaction.  He was found to be emotionally 
unstable and was recommended for administrative discharge.  
Hickson element (2) is satisfied on that basis.

The third and final Hickson element is a medical nexus 
between the Veteran's current depression and his in-service 
emotional problems.  The Veteran underwent a VA medical 
examination in April 2007.  That examiner concluded:

There are no records to support treatment for 
depression either prior to or during the Veteran's 
military service, and no evidence that a depression 
existed that either began during the Veteran's 
military service or was made worse by it.  In the 
absence of such evidence, it appears as likely as 
not that the individual's problems in the military 
were more related to enduring personality 
characteristics than to any Axis I psychiatric 
disorder.

No other competent medical evidence has been offered to 
establish a nexus between the Veteran's emotional 
difficulties in-service and his current depression.  See 
38 C.F.R. § 3.159(a)(1).  To the extent that the Veteran 
himself has related his current symptoms to the emotional 
difficulties noted in service, the Board notes that a 
layperson is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the claim fails to satisfy the 
medical nexus requirement of Hickson element (3).

With regard to the alternate theory of entitlement to service 
connection for a  chronic condition, the Board notes that a 
lay person is competent to establish evidence of the 
continuity of symptomotology.  See Buchanan, 451 F.3d 1331.  
As a finder of fact, the Board must determine whether the lay 
testimony is credible.  The Board notes the findings of the 
April 2007 VA medical examiner, who found that the Veteran 
displayed "a pattern of overreporting or exaggerating 
pathological symptoms," which was "likely to distort the 
clinical picture and call into question the individual's 
reliability as an accurate reporter of symptoms."  
Additionally, since the diagnosis in-service does not match 
the current diagnosis, medical evidence is needed to relate 
this symptomatology to the Veteran's present condition.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. at 495-98.  
This is not the case here.  Therefore the requirements for 
entitlement to service connection as a chronic condition are 
not met and the claim fails.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for depression.  
The benefit sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for major depressive 
disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


